         Case 3:19-cr-00301-JBA Document 61 Filed 04/02/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                 :      Crim. No. No. 3:19-cr-301-JBA
                                         :
v.                                       :
                                         :
MINISHA SUMLER                           :      April 2, 2020

       DEFENDANT MINISHA SUMLER’S CONSENT MOTION TO CONTINUE
            SCHEDULE BY 60 DAYS DUE TO COVID-19 PANDEMIC

      The defendant, MINISHA SUMLER, through her undersigned attorney, joins in

the motion filed by her co-defendant, James Cooper, see ECF No. 60, to extend the

schedule for 60 days, including yesterday’s deadline for filing substantive motions. As

noted in co-defendant Cooper’s motion, counsel for the defendants and the Government

have been in communication and all agree that a 60-day continuance is warranted. In

support of this motion, Ms. Sumler adopts the reasons cited in Mr. Cooper’s motion,

ECF No. 60, which apply equally to Ms. Sumler. Ms. Sumler is not detained and will not

be prejudiced by this extension, and the Government consents.

      WHEREFORE, the undersigned requests that the Court grant this motion and

that the schedule be continued/extended by 60 days.

                                         Respectfully submitted,

                                         /s/ Robert M. Frost, Jr.
                                         Robert M. Frost, Jr. (ct 19771)

                                             FROST BUSSERT, LLC
                                             350 Orange Street, Suite 100
                                             New Haven, CT 06511
                                             Tel:     (203) 495-9790
                                             Fax:     (203) 495-9795
                                             Email:   rmf@frostbussert.com

                                         ATTORNEY FOR DEFENDANT
          Case 3:19-cr-00301-JBA Document 61 Filed 04/02/20 Page 2 of 2



                                      CERTIFICATION

       I hereby certify that on this date a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court's electronic filing system and by mail to anyone unable to accept electronic filing

as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court's CM/ECF system.


       Dated at Guilford, Connecticut on this 2nd day of April, 2020.



                                            /s/ Robert M. Frost, Jr.
                                            Robert M. Frost, Jr.




                                               2
